"This case comes to the court, without oral argument, on cross-motions for summary judgment. Plaintiff enlisted in *747the United States Marine Corps in March 1968 for a period of two years. In February 1970, prior to the expiration of his enlistment period, plaintiff agreed to extend his enlistment in order to attend the Marine Security Guard School; his reenlistment took effect on March 14, 1970. In April of that year, he was dropped from the Security Guard School due to academic failure. On June 17, 1970, he wrote to his commanding officers requesting a cancellation of his reenlistment and a release from active duty; he said he felt misled into making the reenlistment since its purpose was to go through Security Guard School. On June 23, 1970, the Commandant of the Marine Corps approved plaintiffs release from active duty 'by reason of convenience of the Government.’
"On June 26, 1970, plaintiff was charged with being absent from his place of duty; that same day, this charge was disposed of by a reduction in plaintiffs grade from E-4 to E-3 and a $75.00 pay forfeiture. He was discharged from the Marine Corps and transferred to the Marine Corps Reserve on June 29, 1970. Having received initially only a general discharge under honorable conditions, on September 16, 1970, he petitioned the Navy Discharge Review Board for an upgrading of his discharge classification. On June 24, 1971, the Board granted this change and awarded him an honorable discharge. On March 13, 1974, he completed his 6 years of obligated service and was discharged from the Marine Corps Reserve.
"Plaintiff filed his petition in this court on June 25,1976; he contends that his release from active duty was improper and that the reduction in grade and pay forfeiture imposed as punishment for his absence from duty were also improper. Plaintiffs papers are inartfully drawn and difficult to follow. For one thing, he intimates that the letter seeking an early release contains his forged signature; the record is completely to the contrary, and there is not even a scintilla of evidence to suggest otherwise. He also seems to suggest that, even if he did actively seek release from the Marine Corps, the Corps responded hastily in granting his request. Although there may have been some technical errors made, there is no substantial reason to set aside the Corps’ granting of his request for release, *748especially since he himself affirmatively sought that very result. Nor has plaintiff pointed to the substantial violation of any regulation or procedure in his reduction in rank and forfeiture of $75.00 pay.
"it is therefore ordered and concluded that defendant’s motion for summary judgment is granted, plaintiffs motion for summary judgment is denied, and the petition is dismissed.”